Exhibit 10.2

 

Mueller Group, Inc.

 

 

August 12, 2005

 

Dale B. Smith

c/o 500 West Eldorado Street

Decatur, Illinois  62522

 

Dear Dale:

 

This letter agreement specifically references and explicitly expresses an intent
to amend the Executive Employment Agreement, dated as of August 16, 1999,
between you and Mueller Group, Inc. (the “Company”) (the “Agreement”).  The
parties hereto hereby agree as follows:

 

1.                                       Pursuant to Section 15 of the
Agreement, the Agreement is hereby amended by adding a new Section 23 of the
Agreement, as follows:

 

“SECTION 23.  Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, if at the time of Employee’s termination of employment with the
Company, he is a “specified employee” as defined in Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), and one or more of the
payments or benefits received or to be received by the Employee pursuant to this
Agreement would constitute deferred compensation subject to Section 409A, no
payment or benefit will be provided under this Agreement until the earliest of
(A) the date which is 6 months after his “separation from service” for any
reason, other than death or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (B) the date of his death or “disability” (as
such term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective
date of a “change in the ownership or effective control” of the Company (as such
term is used in Section 409A(a)(2)(A)(v) of the Code).  The provisions of this
Section 23 shall only apply to the extent required to avoid Employee’s
incurrence of any additional tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder.  In addition, if
any provision of this Agreement would cause Employee to incur any additional tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Company may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.”

 

2.                                       Except as specifically modified
pursuant to paragraph 1 of this letter agreement, all of the terms and
provisions of the Agreement shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing below.

 

 

 

MUELLER GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Thomas E. Fish

 

 

 

Interim Chief Financial Officer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

 

Dale B. Smith

 

 

 

 

2

--------------------------------------------------------------------------------

 